 1
 2
 3
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 4
                                                                  Jul 09, 2021
 5                                                                   SEAN F. MCAVOY, CLERK


 6
 7                       UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
 9
10 MOHANAD ELSHIEKY,                             No. 2:20-CV-00064-SAB
11    Plaintiff,
12        v.                                     ORDER DISMISSING ACTION
13 UNITED STATES OF AMERICA,
14     Defendant.
15
16
17        Before the Court is the parties’ Stipulated Motion to Dismiss, ECF No. 31.
18 The motion was heard without oral argument. The parties ask the Court to dismiss
19 the above-captioned matter with prejudice, and with each party to bear its own
20 costs and fees.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //


        ORDER DISMISSING ACTION ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulated Motion to Dismiss, ECF No. 31, is GRANTED.
 3        2. Pursuant to the parties’ Stipulation, the above-captioned matter is
 4 DISMISSED, without prejudice and with each party to bear its own costs and fees.
 5      IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 6 forward copies to counsel, and close the file.
 7       DATED this 9th day of July 2021.
 8
 9
10
11
12
                                    Stanley A. Bastian
13                           Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       ORDER DISMISSING ACTION ~ 2
